Citation Nr: 0824883	
Decision Date: 07/24/08    Archive Date: 07/30/08

DOCKET NO.  03-05 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

1.  Entitlement to Dependents' Educational Assistance (DEA) 
pursuant to 38 U.S.C.A. Chapter 35.  

REPRESENTATION

Appellant represented by:	Robin M. Webb, Attorney


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran had active military service from December 1967 to 
April 1969.  He died in December 1989, and the appellant is 
his widow.  

The Board of Veterans' Appeals (Board) previously denied this 
appeal in a June 2005 decision.  That decision was vacated by 
the Court of Appeals for Veterans Claims (Court) in a 
November 2007 Memorandum decision, and the matter returned to 
the Board.  

The appeal is now REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.


REMAND

By way of background, the record reflects the veteran's 1989 
death was caused by treatment for his metastatic insulinoma.  
The appellant has contended that this form of cancer was 
caused by the veteran's in-service exposure to Agent Orange 
during his Vietnam service.  In support of this contention, 
she submitted statements from two private physicians (Alvin 
C. Powers, MD and Charles E. McKay, MD) to the effect that 
Agent Orange exposure might have played a role, with Dr. 
Powers noting Type 2 Diabetes, (a pancreatic islet 
dysfunction) has been linked to Agent Orange exposure, and 
the veteran's terminal cancer was a pancreatic islet tumor.  

A VA oncologist, on the other hand, in an opinion requested 
by a 2004 Board Remand, stated that it was impossible to 
answer whether the veteran's terminal cancer was caused by 
Agent Orange, since it was such an uncommon tumor.  Because 
of that, he wrote "it would be impossible to correlate an 
increased risk from any exposure."  He also wrote he was not 
aware of any study that demonstrated an increased risk of 
islet cell tumors after herbicide exposure, and that there 
was no information or research to support Drs. Powers and 
McKay's remarks that Agent Orange exposure may be related to 
this type of tumor.  

As indicated above, the Board denied the claim, which was 
appealed to the Court.  The Court vacated the Board's 
decision, noting that the VA oncologist concluded his 
comments by stating the question for which an answer was 
sought (i.e. was the veteran's terminal illness caused by 
Agent Orange) could not be "definitely answered."  The 
Court observed that the Board had not sought a "definitive" 
answer, but rather "a medical opinion in 'at least as likely 
as not' terms."  Accordingly, the Court instructed the Board 
to obtain a compliant medical opinion.  

In view of the Court's order, it will be necessary to obtain 
another opinion that addresses the Court's aforementioned 
concern.  Furthermore, as the Court also instructed, it will 
be necessary for that opinion to reflect that the claims file 
had been reviewed, and not to limit consideration only to 
Agent Orange exposure.  

In addition to the foregoing, it is observed that after the 
Board entered its decision in June 2005, the appellant 
submitted more recent statements from Dr. McKay and Dr. 
Powers.  Significantly, Dr. McKay wrote that it was his 
opinion that the veteran's exposure to Agent Orange "at 
least as likely as not had some role to play with the 
development of [the veteran's] rather rare malignancy."  Dr. 
McKay also offered to provide additional details, which would 
presumably support his conclusion.  

Since the VA oncologist advised there was no information or 
research to support Drs. McKay and Powers earlier statements 
regarding a relationship between Agent Orange exposure and 
the veteran's form of cancer, Dr. McKay should be asked to 
provide whatever additional details he has to offer to 
support his conclusions regarding the link between the 
veteran's malignancy and his Agent Orange exposure.  

Under the circumstances described above, this case is 
remanded for the following:

1.  With any necessary assistance from the 
appellant, the RO should request Charles E. McKay, 
MD. provide the additional details/rationale he 
offered to give with respect to his September 2005 
opinion that it was at least as likely as not the 
veteran's exposure to Agent Orange played a role 
with the development of the veteran's malignancy.  

2.  As directed by the Court, upon receipt of the 
response from Dr. McKay, provide the veteran's 
claims file to the VA oncologist who authored the 
February 2005 opinion, for a follow up opinion.  

In this opinion, the oncologist should specifically 
indicate that he has reviewed the claims file, and 
then offer an opinion as to whether it is 
"likely," "unlikely" or "at least as likely as 
not" that any disability arising from the 
veteran's active service caused, contributed 
substantially or materially, or combined with an 
other condition or abnormality to cause his death.  
In addressing this, it is requested the physician 
indicate whether it is "likely," "unlikely," or 
"at least as likely as not" that the veteran's 
exposure to herbicides in Vietnam caused him to 
develop metastatic insulinoma, and/or whether his 
metastatic insulinoma may be otherwise linked to 
his military service.  

In rendering the opinions sought, it is requested 
that the conclusions be expressed in the terms 
"likely," "unlikely," or "at least as likely as 
not," so as to satisfy the Court's Order.  Also, 
it is requested that the report's narrative include 
a discussion of the facts and medical principles 
involved, as well as comment on the September 2005 
(and any later) statement by Charles E. McKay, MD. 
and the October 2005 statement by Alvin C. Powers. 
MD.  If the physician who provided the February 
2005 opinion is not available, the case should be 
referred to another physician with the appropriate 
expertise for the requested opinions.  

3.  Thereafter, the claim should be re-adjudicated, 
and if it remains adverse to the appellant, she and 
her representative should be provided a 
Supplemental Statement of the Case and given an 
opportunity to respond before the case is returned 
to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

